Citation Nr: 0928729
Decision Date: 07/31/09	Archive Date: 09/03/09
 
DOCKET NO. 06-39 349                       DATE JUL 31 2009
 
On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral lower extremity pain. 

2. Entitlement to service connection for a spine disability. 

3. Entitlement to a compensable disability rating for residuals of an injury to the left side of the chest. 

REPRESENTATION 

Veteran represented by: 	Texas Veterans Commission 

ATTORNEY FOR THE BOARD 

T. Azizi-Barcelo, Counsel 

INTRODUCTION 

The Veteran served on active duty from June 1944 to May 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The issue of entitlement to service connection for a spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 

FINDINGS OF FACT 

1. The Veteran does not experience any current disability due to bilateral lower extremity pain which could be related to active service. 

2. The Veteran's service-connected residuals of an injury to the left side of the chest are manifested by, at worst, a slight injury to Muscle Group XXI. 

CONCLUSIONS OF LAW 

1. Bilateral lower extremity pain was not incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008). 

- 2 - 

2. The criteria for a compensable disability rating for residuals of an injury to the left side of the chest have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5321 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Notice and Assistance 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In letters issued in February and March 2006 and June 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service, showing that his service-connected residuals of an injury to the left chest had worsened, and noted other types of evidence the Veteran could submit in support of his claims. The Veteran also was informed of when and where to send the evidence. After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims. Under Vazquez-Flores, 38 U.S.C.A. § 5103(a) now requires, at a minimum, that the Secretary notify the 

- 3 - 

claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Here, the Veteran received Vazquez-Flores notice in June 2008. 

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral lower extremity pain. The evidence also does not support assigning a disability rating greater than zero percent for residuals of an injury to the left side of the chest. Thus, any failure to notify and/or develop these claims under the VCAA cannot be considered prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in March 2006 and June 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, the Board finds that VA met its duty to notify the appellant of his rights and responsibilities under the VCAA. 

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5l03(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). Here, the February 2006 letter was issued to the appellant and his service representative prior to the September 2006 rating decision which denied the benefits sought on appeal; this notice was timely. To the extent that the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant. See Dingess, 19 Vet. App. at 473. There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield, 444 F.3d at 1328. 

- 4 - 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so. It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed bilateral lower extremity pain, and active service and which address the current nature and severity of his service-connected residuals of an injury to the left side of the chest. In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Factual Background 

The service treatment records show that, on separation examination, the Veteran complained of pain in the left thorax after being hit in the chest by a piece of plywood during a typhoon. The examination of the extremities was normal. 

- 5 - 

After service, on VA examination in February 1948, the Veteran stated that in October 1945 during a typhoon he was struck on the left side by a piece of plywood flooring after which he was confined to bed for one week. The Veteran complained that since service he had intermittent "catchy" pains in the left chest and between the shoulders and the base of the neck. The Veteran stated that when he had upper back pain he experienced pain down the back of the left leg. The pertinent findings were slight tenderness over the upper thoracic spine and no limitation of motion of the back and no other finding of significance. 

In a rating decision in March 1948, the RO granted service connection for residuals of a left chest injury and assigned a noncompensable rating. 

Private medical records dated in 2004 contained complaints of chronic pain in the lumbar spine and in the legs. The diagnoses included lumbar disc displacement/herniation, nonallopathic lesions of the lumbar region, sciatica, myofascitis, and sacroiliitis not elsewhere classified. 

A December 2005 X-ray revealed no acute cardiopulmonary pathology. 

On VA examination in September 2008, the Veteran denied any ongoing or intermittent pain on the left side of his chest. In fact, the examiner stated that the Veteran had to be reminded as to which side of his chest was injured in service. The Veteran denied weakness of the chest wall or any atrophy of the muscle group affected, as well as lack of sensation or paresthesias of the left side of the chest wall. The Veteran denied any symptomatology of respirations or muscle respiration. The Veteran reported that he was retired and this injury did not affect his activities of daily living. On examination, the Veteran's chest had full respiratory excursion in inspiration and expiration. There were no palpable or visible deformities of the chest, to include skin, musculature, or palpable bony architecture of the chest. Lung sounds were clear to auscultation, bilaterally. Physical examination denoted no abnormalities of muscle group XXI, to include atrophy, weakness, pain on movement, or fatigue. There was no interference with the respiration muscles. The examiner diagnosed status post-blunt force injury to the left chest wall, with no evidence of impairment to muscle group XXI. 

- 6 - 

Analysis 

The Veteran contends that he incurred bilateral lower extremity pain during active service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a 

- 7 - 

substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral lower extremity pain. The Veteran's service treatment records do not contain any complaints, findings, history or diagnosis of a bilateral lower extremity condition and, on separation examination, his extremities were normal. After service, the Veteran first complained of pain down the back of the left leg while on VA examination in February 1948. While the Veteran has stated that a bilateral lower extremity disability manifested by pain started in service, the absence of documented complaints of a bilateral lower extremity disorder from 1948 to 2004 is persuasive evidence against continuity of symptomatology. 38 C.F.R. § 3.303(b); See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints). The Board observes that the presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available. See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

As for whether pain is derived from the in-service injury, where the question of a medical nexus or medical causation is involved, competent medical evidence is required to substantiate the claim. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion. 38 C.F.R. § 3.159. As a lay person, the Veteran is not qualified through education, training, and expertise to offer an opinion on medical causation. For this reason, the Board finds that the Veteran's statements are entitled to less than probative value on the issue of whether his current bilateral lower extremity pain is related to service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

- 8 - 

Although the Board acknowledges that the Veteran experienced a chest injury during active service, this alone is not enough to establish service connection. More is required, specifically evidence that the claimed disability of the lower extremities is the result of the in-service injury. Chelte v. Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof of any present disability, there is no valid claim of service connection for bilateral lower extremity pain. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran also contends that his service-connected residuals of an injury to the left side of the chest are more disabling than currently evaluated. 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings. The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history. 38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's service-connected residuals of an injury to the left side of the chest currently are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.73, DC 5321. See 38 C.F.R. § 4.73, DC 5321 (2008). 

Pursuant to DC 5321, impairment of Muscle Group XXI, the thoracic muscle group, pertaining to the muscles of respiration, is to be evaluated on the severity of the injury manifested. For slight injury, a noncompensable rating is assigned. A moderate injury corresponds to the assignment of a 10 percent rating. A maximum 20 percent rating may be assigned when there is severe or moderately severe injury. Id. 

The Board finds that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's service-connected residuals of an injury to the left side of the chest. The medical evidence, starting in 2005, is silent as to any adverse symptomatology associated with Muscle Group XXI. On VA 

- 9 - 

examination in September 2008, the Veteran denied any ongoing or intermittent pain on the left side of his chest. In fact, the examiner reported that the Veteran had to be reminded as to which side of his chest was injured in service. The Veteran denied weakness of the chest wall or any atrophy of the muscle group affected, as well as lack of sensation or paresthesias of the left side of the chest wall. The Veteran denied any symptomatology of respirations or muscle respiration. On examination, the Veteran's chest had full respiratory excursion in inspiration and expiration. There were no palpable or visible deformities of the chest, to include skin, musculature, or palpable bony architecture of the chest. Lung sounds were clear to auscultation, bilaterally. Physical examination denoted no abnormalities of muscle group XXI, to include atrophy, weakness, pain on movement, or fatigue. There was no interference with the respiration muscles. The examiner diagnosed status post-blunt force injury to the left chest wall, muscle groups XXI showed no impairment. Because there is no apparent disability of Muscle Group XXI, the Board finds that the criteria for a disability rating greater than zero percent for residuals of an injury to the left side of the chest have not been met. See 38 C.F.R. § 4.73, DC 5321 (2008). 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.32l(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. Ill, 115 (2008). 

Here the rating criteria reasonably describe the Veteran's disability level and symptomatology and provided for higher ratings for additional or more moderate 

- 10- 

symptoms, which have not been shown. For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).
 
As the preponderance of the evidence is against the Veteran's claims, the benefit-of- the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

ORDER 

Entitlement to service connection for bilateral lower extremity pain is denied. 

Entitlement to a compensable disability rating for residuals of an injury to the left side of the chest is denied. 

REMAND 

In a December 2008 statement, the Veteran claimed service connection for a spine disability, to include degenerative disc disease of the thoracic and lumbar spines, as well as compression fracture, as secondary to the service-connected residuals of an injury to the left side of the chest. 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310(a). 

The service treatment records show that, on separation examination, the Veteran complained of pain in the left thorax after being hit in the chest by a piece of plywood during a typhoon. He also complained of pain with movement of his head. The examination of the spine was normal. 

- 11 - 

After service, on VA examination in February 1948, the Veteran stated that he had upper back pain. The pertinent findings were slight tenderness over the upper thoracic spine and no limitation of motion of the back and no other finding of significance. A thoracic spine X-ray revealed slight scoliosis, with no evidence of arthritis. An X-ray of the cervical spine was negative for any pathology. The diagnosis was an ill-defined condition of the back manifested by momentary pains in the back and between the shoulders. 

Private medical records starting in 2004 contained complaints of chronic pain in the lumbar spine. The diagnoses included lumbar disc displacement/herniation, nonallopathic lesions of the lumbar region, sciatica, myofascitis, sacroiliitis not elsewhere classified, degenerative disc disease and facet arthrosis of the lumbar spine resulting in multilevel acquired neural foraminal and spinal stenosis, and an old compression fracture at T 12. 
On VA examination in July 2006, the Veteran complained of pain in the side of his torso and in the back, since an in-service injury. The back pain had worsened throughout the years. The examiner diagnosed an injury to the torso with residual back pain. The examiner indicated that X-rays revealed a chronic compression fracture at T 12. The examiner opined that it was as likely as not that the fracture was incurred during the in-service injury. 

The Veteran's spine condition was evaluated most recently by VA in August 2006. Following a review of the Veteran's claims file, the VA physician opined that there was no evidence that the Veteran's T 12 fracture occurred in service. The physician noted that following the in-service injury, the Veteran was confined to bed for 1 week and thereafter he returned to full duty. The physician further indicated that on VA examination in February 1948, X-rays of the thoracic spine revealed slight scoliosis, but there was no evidence of arthritis or fractures. The VA examiners who evaluated the Veteran in 2006 did not provide an opinion as to service connection for a spine disability as secondary to the service-connected residuals of an injury to the left side of the chest. 

- 12 - 

Because the record does not contain sufficient evidence to adjudicate the Veteran's secondary service connection claim, the Board finds that, on remand, the Veteran should be scheduled for an updated V A examination. 

The RO also should obtain the Veteran's up-to-date VA and private treatment records. 

Accordingly, the case is REMANDED for the following action: 

1. Provide the Veteran and his service representative with appropriate VCAA notice on the issue of entitlement to service connection for a spine disability, including as secondary to service-connected residuals of an injury to the left side of the chest. 

2. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have evaluated or treated him for a spine disability, including as secondary to service-connected residuals of an injury to the left side of the chest, since his separation from active service. Obtain outstanding VA treatment records that have not been associated with the claims file already. Once signed releases are received from the Veteran, obtain outstanding private treatment records that have not been associated with the claims file already. A copy of any negative response(s) should be included in the claims file. 

3. Schedule the Veteran for a VA examination to determine whether his spine disability was incurred in active service or caused or aggravated by his service-connected residuals of an injury to the left side of the chest. The claims folder must be made available to the examiner for review. All appropriate testing should be 

- 13 - 

conducted. The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that a spine disability was incurred in active service or as 
a result of an in-service injury. The examiner also is 
asked to opine whether a spine disability was aggravated (or permanently worsened) by the service-connected residuals of an injury to the left side of the chest. 

4. Thereafter, readjudicate the claim of service connection for a spine disability, to include degenerative disc disease of the thoracic and lumbar spines, as well as compression fracture, including as secondary to the service-connected residuals of an injury to the left side of the chest. If the benefits sought on appeal remain denied, the appellant and his service representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 14  




